                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
LINDSEY DIAS,                      )
on behalf of herself and           )
all others similarly situated,     )
                                   )
                    Plaintiffs,    )
                                   )
          v.                       )            CIVIL ACTION
                                   )            NO. 18-10691-WGY
GENESCO, INC. and                  )
HAT WORLD, INC.                    )
d/b/a LIDS,                        )
                                   )
                    Defendants.    )
___________________________________)


YOUNG, D.J.                                        March 19, 2019

                         MEMORANDUM & ORDER


I.   INTRODUCTION

     In 2011, Congress enacted the Jurisdiction and Venue

Clarification Act (the “Clarification Act”), Pub. L. No. 112-63,

125 Stat. 758 (codified at 28 U.S.C. §§ 1441, 1446).     Among

other things, the Clarification Act elucidated the procedure for

analyzing whether removing defendants meet the amount-in-

controversy requirement.   See Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547, 554 (2014).     Here, the named
plaintiff, Lindsey 1 Dias (“Dias”), challenges the removal of her

suit from the Massachusetts Superior Court on the ground that

the Defendants, Genesco, Inc. and Hatworld, Inc. (collectively,

“Lids”), miscalculated the damages that her suit seeks.        Pl.’s

Mot. Remand (“Mot. Remand”) 1, ECF No. 11.       Because the parties’

briefing does not reflect the Clarification Act’s standards for

analyzing the amount in controversy, this Court ORDERS further

briefing.

II.    BACKGROUND

       This action arises out of Dias’s employment as a store

manager at a North Attleboro, Massachusetts retail store, Lids,

from January 2015 until September 2015.       Compl. ¶¶ 1, 4, ECF No.

1-1.       In March 2018, Dias filed a putative class action

complaint in the Massachusetts Superior Court alleging that Lids

failed to pay store managers overtime.       Id. ¶ 1.   Dias claims

this conduct violated the Massachusetts Overtime Law (the




       1
       This Court assumes that Lindsey Dias is the true and
correct legal name of the plaintiff. Defendants Genesco, Inc.
and Hatworld, Inc. refer to Lindsey Dias as “Linda Dias” and
“Lindsay Dias” in various filings. See, e.g., Notice Removal 1,
ECF No. 1; Defs.’ Answer And Defenses Pl.’s Compl. 1, ECF No. 7.
The docket also identifies “Linda Dias” as the plaintiff.
Nevertheless, the certified Massachusetts court record and the
plaintiff’s filings list “Lindsey” as the plaintiff’s first
name. Certified Massachusetts Ct. R. 1, ECF No. 8; see also,
e.g, Pl.’s Mot. Remand 1, ECF No. 11. Consequently, this Court
uses “Lindsey” as the plaintiff’s first name and orders the
parties to file an update with the Court if that understanding
is incorrect.


                                      [2]
“Overtime Law”), Massachusetts General Laws chapter 151, section

1A, and seeks back pay, treble damages, interest, and attorney’s

fees and costs.   Id. at 7-8.   Her complaint does not specify a

particular amount of damages, and the civil cover sheet that she

filed alongside her complaint lists damages as “TBD.”        Id.;

Certified Massachusetts Ct. R. 12, ECF No. 8.

     In April 2018, Lids timely filed a notice of removal,

citing diversity jurisdiction under 28 U.S.C. § 1332(a).        Notice

Removal ¶ 6, ECF No. 1.    On April 20, 2018, Dias moved to

remand, arguing that her damages fell short of the amount

required for diversity jurisdiction.       Mot. Remand 1.   Although

Dias and Lids briefed Dias’s motion to remand, neither Dias nor

Lids cited the Clarification Act’s standards for calculating the

amount in controversy.    See generally Defs.’ Opp’n Mot. Remand

(“Defs.’ Opp’n”), ECF No. 18; Pl.’s Reply Supp. Mot. Remand

(“Pl.’s Reply”), ECF No. 22.    This Court heard oral argument on

Dias’s motion on July 23, 2018 and took the matter under

advisement.   Electronic Clerk’s Notes, ECF No. 29.      On September

19, 2018, the parties jointly moved to stay the case for 45

days.   Joint Mot. Stay 1, ECF No. 32.      The Court granted the

motion and administratively closed the case on September 20,

2018.   Order Closure, ECF No. 34.




                                     [3]
       Considering more than 45 days have passed without update

from either party, the Court turns its attention to Dias’s

motion to remand.

III. ANALYSIS

       Dias suggests that this Court remand this action to the

Superior Court because the amount in controversy does not exceed

$75,000.    Mot. Remand 1, 3.    In response, Lids posits that if

Dias were to succeed in her suit, she would be entitled to

damages totaling more than $75,000, accounting for the

attorney’s fees she incurred throughout the suit.       Defs.’ Opp’n

2-3.    Dias disputes whether this Court ought include her

prospective attorney’s fees in its calculation of the amount in

controversy.    Pl.’s Reply 2-3.

       A.   Standard of Review

       A defendant may remove a case filed in state court to the

local federal district court so long as the district court has

original jurisdiction over the case.       28 U.S.C. § 1441(a);

Universal Truck & Equip. Co., Inc. v. Southworth-Milton, Inc.,

765 F.3d 103, 107-08 (1st Cir. 2014).       Courts strictly construe

the removal statute, In re Pharmaceutical Industry Average

Wholesale Price Litigation, 509 F. Supp. 2d 82, 89 (D. Mass.

2007) (Saris, J.), and removing defendants bear the burden of

showing federal jurisdiction, Coventry Sewage Associates v.

Dworkin Realty Co., 71 F.3d 1, 4 (1st Cir. 1995).


                                     [4]
     Here, Lids suggests that this Court only has diversity

jurisdiction over this case. 2   Notice Removal ¶ 6.    Section

1332(a) of chapter 28 of the United States Code provides

district courts with original jurisdiction “where the matter in

controversy exceeds $75,000, exclusive of interests and costs,

and is between citizens of different states.”    Although

“[n]ormally” courts exclude attorney’s fees from the calculation

of the amount in controversy, they include such expenses where

state law “allows plaintiffs to collect attorney’s fees as part

of their damages.”   Spielman v. Genzyme Corp., 251 F.3d 1, 7

(1st Cir. 2001).   Both Dias and Lids agree that the Overtime Law

is such a state law.   Defs.’ Opp’n 3; Pl.’s Reply 4.

     The Clarification Act provides the procedure for

determining the amount in controversy in diversity-jurisdiction

removal cases.   28 U.S.C. § 1446(c)(2).   It instructs district

courts to “deem[] . . . the amount in controversy” the “sum

demanded in good faith in the initial pleading.”       Id.   The

district court may, however, rely on the damages figure asserted

in the notice of removal when the “initial pleading seeks

nonmonetary relief; or a money judgment, but the State practice

either does not permit demand for a specific sum or permits

recovery of damages in excess of the amount demanded.”        Id.


     2 Lids does not contend that this Court has jurisdiction
under the Class Action Fairness Act. See Defs.’ Opp’n 2.


                                   [5]
§ 1446(c)(2)(A).   In either situation, the district court may

rely on the notice of removal’s asserted amount in controversy

only where it is supported by the “preponderance of the

evidence.”   Id. § 1446(c)(2)(B).

     As an initial matter, the Court cannot deem the amount in

controversy the sum that Dias demanded in her initial pleading

for a simple reason:   her complaint makes no specific demand.

Nor does the civil cover sheet she filed in the Superior Court.

See id. § 1446(c)(2); see also Compl. 7-8; Certified

Massachusetts Ct. R. 12.   The Court thus must analyze whether it

may accept the figure asserted in Lids’s notice of removal. 3


     3 The Court observes that there may be instances in which
the Clarification Act does not set out the procedure for
evaluating whether the amount in controversy exceeds the
jurisdictional amount. Take, for instance, a complaint for
money damages that omits a specific damages demand filed in a
state that neither prescribes nor proscribes, i.e. permits, a
damages demand. As such, the complaint would neither be for
nonmonetary relief, nor would it be filed where state practice
forbids a demand for a specific sum. See 28 U.S.C.
§ 1446(c)(2)(A). Determining the source of the amount in
controversy pursuant to the Clarification Act then raises a few
questions.
     For one, can the second exception in subsection
1446(c)(2)(A)(ii) apply when the complaint lacks a specific
demand? The notice of removal may supply the amount in
controversy when the complaint seeks a money judgment but “State
practice . . . permits recovery of damages in excess of the
amount demanded.” Id. § 1446(c)(2)(A)(ii).
     Two readings of this provision appear to exist, and both
readings pose possible problems for courts in this scenario.
First, the provision might allow reference to the notice of
removal’s amount in controversy where the state allows a greater
recovery than the specific amount that the complaint demands.



                                    [6]
This reading raises the possibility that no comparator exists
for a court to use to decide whether the plaintiff could recover
damages “in excess of the amount demanded.” See id.
Alternatively, a court could treat the complaint as demanding
“zero” damages, thereby allowing the court to review any such
complaint removed from a jurisdiction.
     Second, subsection 1446(c)(2)(A)(ii) might refer to whether
state rules in general permit a plaintiff to recover greater
damages than those sought in a complaint. Put another way, the
court’s analysis of whether it could look to the notice of
removal would turn on the state’s civil procedure rules and
practices as opposed to the demand in the plaintiff’s complaint.
Yet there may be a statutory lacuna when state practice binds
the plaintiff to the damages demand in the original complaint.
In this case, if the plaintiff had not included a damages
demand, the Court would seem to be without any statutory
procedure for reviewing whether the complaint meets the amount
in controversy.
     The Court would then face a tough decision as to what steps
to take in the event that the case falls into a lacuna in the
Clarification Act. Sections 1441 and 1446 seem to point in
different directions: section 1441 states that defendants “may”
remove a case when the local federal district court has original
jurisdiction, whereas section 1446(c) describes the procedure
for determining whether the district court has diversity
jurisdiction over a removed case. When section 1446(c) does not
provide a procedure, that absence may deprive defendants of
their section 1441 right to remove the case.
     Some authority seems to support that result. For one, a
defendant’s right to remove “is entirely a creature of statute,”
not the Constitution, so Congress could validly restrict the
universe of cases subject to removal. Syngenta Crop Prot., Inc.
v. Henson, 537 U.S. 28, 32 (2002) (citing Great N. Ry. Co. v.
Alexander, 246 U.S. 276, 280 (1918)). Furthermore, the Supreme
Court has instructed courts to construe strictly statutes
against removal. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100, 108 (1941).
     Yet the Supreme Court also has emphasized that section 1441
requires district courts to exercise jurisdiction over cases
within its original jurisdiction unless Congress has made an
“express” exception to that rule. See Breuer v. Jim’s Concrete
of Brevard, Inc., 538 U.S. 691, 698 (2003). Although section
1446(c) may not create a mechanism to assess the amount in
controversy in every case, it does not expressly forbid
jurisdiction for cases falling in a statutory gap.



                                 [7]
Although the notice of removal also does not specify the exact

amount in controversy, it does assert that it exceeds $75,000.



     At least two federal district courts have suggested that,
where the Clarification Act is silent, courts ought revert to
pre-Clarification Act protocol. Hogan v. Wal-Mart Stores E.,
L.P., No. CA 13-603 S, 2014 WL 66658, at *3 (D.R.I. Jan. 8,
2014); Garcia v. Geovera Specialty Ins. Co., Civ. A. No. 7:13-
CV-114, 2013 WL 1967799, at *1-2 (S.D. Tex. May 10, 2013).
While that might be the best approach where the Clarification
Act did not alter past practice, the Court observes that past
practice may have limited value in determining how, if at all, a
court ought determine the amount in controversy when the action
does not conform to the conditions that the Clarification Act
governs.
     The Court need not resolve such complicated questions here.
Because the Clarification Act refers to “State practice,” the
Court takes the statute to instruct it to analyze Massachusetts
practice generally, as opposed to this Massachusetts court
complaint specifically. This Court thus rules that the
Clarification Act allows it to substitute a removing defendant’s
amount in controversy even where the complaint seeks a money
judgment because Massachusetts practice “permits recovery of
damages in excess of the amount demanded.” See 28 U.S.C.
§ 1446(c)(2)(A)(ii).
     First, Massachusetts does permit a demand for a specific
sum. While Massachusetts generally forbids specific damages
demands in the complaint, the Commonwealth makes an exception
for liquidated damages and specific demands that the plaintiff
supports with an affidavit. See Mass. Gen. Laws ch. 231, § 13B.
Consequently, Massachusetts permits a demand for a specific sum,
even though it regulates the cases in which a plaintiff can make
such a demand. See id.
     Second, Massachusetts permits recovery in excess of the
damages demanded in the complaint. Massachusetts Rule of Civil
Procedure 54(c) provides that “every final judgment shall grant
the relief to which the party in whose favor it is rendered is
entitled, even if the party has not demanded such relief in his
pleadings.” Only where the plaintiff wins a default judgment
will a Massachusetts court hold a plaintiff to the specific sum
he requested in his complaint. See id. This Court thus may
consider the amount in controversy propounded by Lids’s notice
of removal so long as it “finds, by the preponderance of the
evidence, that the amount in controversy exceeds [$75,000].”
See 28 U.S.C. § 1446(c)(2)(B).


                                 [8]
Notice Removal ¶ 8.

     B.    Amount in Controversy

     The Court, at this juncture, cannot make the requisite

findings of fact to rule on Dias’s motion to remand for several

reasons.   Dias and Lids neglected to cite the Clarification

Act’s procedure for assessing whether the case involves a

sufficient amount in controversy.     The parties erred not by

referring to the reasonable probability standard, but by failing

to recognize that the Clarification Act requires the Court to

make factual findings when the parties dispute the amount in

controversy.   See Mot. Remand 5; Defs.’ Opp’n 2; see also Amoche

v. Guarantee Tr. Life Ins. Co., 556 F.3d 41, 50 (1st Cir. 2009)

(ruling that “the reasonable probability standard is, to our

minds, for all practical purposes identical to the preponderance

standard”); Dart, 135 S. Ct. at 553-54 (describing Clarification

Act factfinding procedures).

     The Supreme Court in Dart laid out the new landscape that

the Court must traverse in determining the amount in controversy

in a removed diversity case.     135 S. Ct. at 553–54.   After

Congress enacted the Clarification Act, “when a defendant’s

assertion of the amount in controversy is challenged . . . both

sides submit proof and the court decides, by a preponderance of

the evidence, whether the amount-in-controversy requirement has

been satisfied.”   Id. at 554.    The Supreme Court cited the House


                                    [9]
Judiciary Committee’s Report’s statement that “[i]n case of a

dispute, the district court must make findings of jurisdictional

fact to which the preponderance standard applies.”       Id. (quoting

H.R. Rep. No. 112–10, at 16 (2011)).       Indeed, in a pre-Dart

case, the First Circuit ruled that it need not defer to the

district court’s determination of the amount in controversy

where the district court made no factual findings at all.

Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 82 (1st Cir. 2014)

(explaining that a district court may not simply discredit

amount-in-controversy evidence as “speculative” without pointing

to factual reasons why it is so).

     The Court acknowledges that Dias controverts whether, as

matter of law, the Court ought ever consider prospective

attorney’s fees in deciding whether a removed complaint meets

the amount in controversy.   Pl.’s Reply 2-3 (citing Barbuto v.

Advantage Sales & Mktg., LLC, 148 F. Supp. 3d 145, 149 (D. Mass.

2015) (Talwani, J.) (“Fees that have not yet been incurred

cannot be said to be in controversy at the time of removal.”)).

The Court reserves ruling on this issue but makes the following

two observations:

     First, if the Court were to rule that it could consider

prospective attorney’s fees, such a ruling might not provide

much succor to removing defendants, who would still carry the

burden of showing, by a preponderance of the evidence or


                                    [10]
reasonable probability, that the case meets the amount-in-

controversy requirement.   See 28 U.S.C. § 1446(c)(2); Dart, 135

S. Ct. at 553–54.   That appears to be a tough row for removing

defendants to hoe at the beginning of a case.   See, e.g., Waith

v. Amazon.com, Inc., Civ. A. No. 17-40141-TSH, 2018 WL 4092074,

at *2–3 (D. Mass. Aug. 28, 2018) (Hillman, J.) (remanding case

because defendant provided only “speculative” evidence that the

case would be heavily litigated, as opposed to quickly settled

or decided on summary judgment).

     Beyond the practical difficulties of showing certain

attorney’s fees, if one were to take an economic view of the

litigation, one would expect certainty about attorney’s fees to

facilitate settlement.   Under this view, litigation occurs when

the divergence between the parties’ predicted liability exceeds

their costs of litigation (minus the savings of settlement).

See Richard A. Posner, Economic Analysis of Law 780-81 (9th ed.

2014); see also Jonah B. Gelbach, The Reduced Form of Litigation

Models and the Plaintiff’s Win Rate, 61 J.L. & Econ. 125, 127

(2018).   Removing the uncertainty around the cost of going to

court, then, ought reduce the number of cases that even reach

the motion to remand stage.   But see Russell B. Korobkin &

Thomas S. Ulen, Law and Behavioral Science: Removing the

Rationality Assumption from Law and Economics, 88 Calif. L. Rev.

1051, 1094 (2000) (observing that people often engage in


                                   [11]
motivated reasoning and “seem to use additional evidence to

solidify their views, rather than to alter them”).

       In any event, the Court doubts that it could find any

amount of prospective attorney’s fees proven by a preponderance

of the evidence or reasonable probability at the beginning of a

case, although it reserves judgment on this particular motion.

       Second -- and on the other hand -- the Court notes that it

is well established that “[e]vents subsequent to removal that

reduce the amount in controversy below the jurisdictional

minimum do not divest a federal court of jurisdiction.”    Amoche,

556 F.3d at 51 (citing Coventry Sewage Assocs., 71 F.3d at 6).

Accordingly, the Court wonders whether the possible short-

circuiting of this litigation (thus reducing expenses) may count

against the amount in controversy, as a reduced possible

recovery gained by a partial grant of summary judgment would

not.    See 14AA Charles Alan Wright, Arthur R. Miller, & Edward

H. Cooper et al., Fed. Prac. & Proc. § 3702.4 & n.6 (4th ed.

Nov. 2018 update) (observing that “even if part of the

plaintiff’s claim is dismissed, for example, on a motion for

summary judgment, thereby reducing the plaintiff’s remaining

claim below the requisite amount in controversy, the district

court retains jurisdiction to adjudicate the balance of the

claim” (collecting cases)).    Dias frames the issue differently;

she says that the work conducted after removal cannot count in


                                   [12]
the amount-in-controversy calculation.   Pl.’s Reply 3 n.3.    This

reframing troubles the Court because the First Circuit has

directed district courts to analyze the amount in controversy

alleged in a complaint filed in the district court at the time

of filing.   See Spielman, 251 F.3d at 6-7.   If Dias

characterizes this issue correctly, then, it would seem that

attorney’s fees would never count in the amount-in-controversy

calculation.

      In any event, the Court declines to decide these issues

here.   Instead, considering this case’s procedural posture, the

parties must clarify the status of the case and their positions

in light of this opinion.

IV.   CONCLUSION

      For the foregoing reasons, this Court ORDERS the parties to

notify the Court as to the status of settlement talks.     If the

case has not settled, the Court ORDERS the parties, within 30

days of the date of this order, to provide supplemental briefing

explaining whether and how the Clarification Act affects this

Court’s analysis of the amount in controversy.    The Court

further ORDERS the parties to clarify Dias’s first name.

      SO ORDERED.

                                    /s/ William G. Young
                                    WILLIAM G. YOUNG
                                    DISTRICT JUDGE




                                  [13]
